DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 16 November 2022. The changes and remarks disclosed therein have been considered.
Claims 4-5, 9, 12-13, 19-20 have been cancelled by Amendment. Therefore, claims 1-3, 6-8, 10-11, 14-18 are pending in the application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0051355 A1 hereinafter “Lee”) in view of Fukuda (US 8,081,513 B2).
For device claims 1-3, 6-8, 10-11, 14-15, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee/Fukuda discloses an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. For method claims 16-18, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Applicant’s only disclosed device is shown in instant application Figures 1-5, which are identical to Lee Figures 1-4, 7, 12. Per MPEP 2112.02(I), Lee/Fukuda’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
  	Regarding Independent Claim 1, Lee, for example in Figs. 1-21, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-21) comprising: a memory cell array (e.g., 110; in Fig. 1 related in Figs. 2-21) including a plurality of memory blocks (e.g., 110; in Fig. 2 related in Figs. 1, 3-21); peripheral circuits (e.g., 180; in Fig. 1 related in Figs. 2-21) for performing a program operation on a selected memory block among the plurality of memory blocks (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21); and a control logic (e.g., 170; in Fig. 1 related in Figs. 2-21) for controlling the peripheral circuits to perform a detrap operation between a program voltage apply operation and a program verify operation during the program operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21), wherein the peripheral circuits apply a positive set voltage to a source line connected to the selected memory block during the detrap operation (see for example in Figs. 8, 13 related in Figs. 1-7, 9-12, 14-21).  
Lee discloses to apply a turn-on voltage to source select transistors of the selected memory block to control the positive set voltage to be applied to a channel of the selected memory block (see for example in Figs. 8, 11-13). However, Lee is silent with regard to during the detrap operation.
In the same field of endeavor, Fukuda, for example in Figs. 3-4, 6-7A, 8, discloses during the detrap operation (e.g., DETRAPPING PERIOD; in Figs. 3-4, 6-7A, 8). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as a semiconductor memory device including a cell string and a peripheral circuit (see for example in Figs. 1-21 of Lee) by incorporating the teaching of Fukuda such as a NAND flash memory has a control circuit (see for example in Figs. 1-8 of Fukuda). In order to prevent the floating gates FG from being discharged, the absolute value of the detrapping voltage Vdtp is set sufficiently lower than an erasing voltage applied between the control gate CG and the cell well during an erasing operation (see Fukuda, Col. 10, lines 31-35).
	Regarding claim 2, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits comprise: a voltage generation circuit (e.g., 140; in Fig. 1 related in Figs. 2-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda) for generating a program voltage to be applied to a selected word line of the selected memory block (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda); a page buffer group for controlling a potential of bit lines of the selected memory block or sensing a potential or a current amount of the bit lines (e.g., 150; in Fig. 1 related in Figs. 2-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda); and a source line driver for applying the positive set voltage to the source line (e.g., 130; in Fig. 1 related in Figs. 2-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding claim 3, the above Lee/Fukuda, the combination disclose, wherein each of the plurality of memory blocks includes a plurality of cell strings (see for example in Figs. 3-4, 7, 9, 12 related in Figs. 1-2, 5-6, 8, 10-11, 13-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda), and wherein a potential of a channel of the plurality of cell strings of the selected memory block increases (see paragraph [0033+] of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda) by the positive set voltage during the detrap operation (see for example in Figs. 8, 13 related in Figs. 1-7, 9-12, 14-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding claim 6, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits apply a voltage of 0V to a selected word line of the selected memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding claim 7, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits apply a pass voltage to unselected word lines of the selected memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).   
Regarding claim 15, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits apply a pass voltage to unselected word lines of the memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding Independent Claim 8, Lee, for example in Figs. 1-21, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-21) comprising: a memory block (e.g., 110; in Fig. 2 related in Figs. 1, 3-21) including memory cells to be programmed to a plurality of program states (see paragraph [0094+]); peripheral circuits (e.g., 180; in Fig. 1 related in Figs. 2-21) for performing a program operation on the memory block (e.g., program operation; in Figs. 8, 11); and a control logic (e.g., 170; in Fig. 1 related in Figs. 2-21) for controlling the peripheral circuits to perform the program operation, wherein the control logic controls the peripheral circuits to sequentially perform a program voltage apply operation (see for example in Figs. 8, 11), a detrap operation (see for example in Figs. 8, 11), and a program verify operation during the program operation for some of the plurality of program states (see for example in Figs. 8, 13 related in Figs. 1-7, 9-12, 14-21).  
Lee discloses to apply a turn-on voltage to source select transistors of the selected memory block to control the positive set voltage to be applied to a channel of the selected memory block (see for example in Figs. 8, 11-13). However, Lee is silent with regard to during the detrap operation. 
In the same field of endeavor, Fukuda, for example in Figs. 3-4, 6-7A, 8, discloses during the detrap operation (e.g., DETRAPPING PERIOD; in Figs. 3-4, 6-7A, 8). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as a semiconductor memory device including a cell string and a peripheral circuit (see for example in Figs. 1-21 of Lee) by incorporating the teaching of Fukuda such as a NAND flash memory has a control circuit (see for example in Figs. 1-8 of Fukuda). In order to prevent the floating gates FG from being discharged, the absolute value of the detrapping voltage Vdtp is set sufficiently lower than an erasing voltage applied between the control gate CG and the cell well during an erasing operation (see Fukuda, Col. 10, lines 31-35).
Regarding claim 10, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits comprise: a voltage generation circuit for generating a program voltage to be applied to a selected word line of the memory block; a page buffer group for controlling a potential of bit lines of the memory block or sensing a potential or a current amount of the bit lines; and a source line driver for applying the positive set voltage to the source line.  
Regarding claim 11, the above Lee/Fukuda, the combination disclose wherein the memory block includes a plurality of cell strings (see for example in Fig. 4 related in Figs. 1-3, 5-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda), and wherein a potential of the channel of the plurality of cell strings increases by the positive set voltage during the detrap operation (see for example in Figs. 1-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding claim 14, the above Lee/Fukuda, the combination disclose wherein the peripheral circuits apply a voltage of 0V to a selected word line of the memory block during the detrap operation (see for example in Figs. 1-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).  
Regarding Independent Claim 16, Lee, for example in Figs. 1-21, discloses a method of operating a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-21), the method comprising: performing a program voltage apply operation of applying a program voltage to a selected word line (e.g., Selected WL; in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21) among a plurality of word lines connected to a cell string including a plurality of memory cells to be programmed to a plurality of program states (see for example in Figs. 1-7, 9-10, 12, 14-21); performing a detrap operation of applying a positive set voltage (e.g., SSL is 0 voltage; in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21) to a source line connected to the cell string after performing the program voltage apply operation (e.g., DETRAP; in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21); and performing a program verify operation of applying a program verify voltage to the selected word line and sensing a voltage or a current of a bit line connected to the cell string (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21), after performing the detrap operation, wherein the performing of the detrap operation further to increase a channel potential of the cell string by the positive set voltage (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21). 
However, Lee is silent with regard to the performing the detrap operation further includes applying a turn-on voltage to a source select transistor of the cell string.
In the same field of endeavor, Fukuda, for example in Figs. 3-4, 6-7A, 8, discloses the performing the detrap operation further includes applying a turn-on voltage to a source select transistor of the cell string (e.g., SGS voltage at DETRAPPING PERIOD; in Figs. 3-4, 6-7A, 8). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee such as a semiconductor memory device including a cell string and a peripheral circuit (see for example in Figs. 1-21 of Lee) by incorporating the teaching of Fukuda such as a NAND flash memory has a control circuit (see for example in Figs. 1-8 of Fukuda). In order to prevent the floating gates FG from being discharged, the absolute value of the detrapping voltage Vdtp is set sufficiently lower than an erasing voltage applied between the control gate CG and the cell well during an erasing operation (see Fukuda, Col. 10, lines 31-35). 
Regarding claim 17, the above Lee/Fukuda, the combination disclose wherein the performing of the detrap operation further includes applying a voltage of 0V the selected word line (see for example in Figs. 1-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).
Regarding claim 18, the above Lee/Fukuda, the combination disclose wherein the performing of the detrap operation further includes applying a pass voltage to a remaining unselected word line other than the selected word line (see for example in Figs. 1-21 of Lee and see also in Figs. 3-4, 6-7A, 8 of Fukuda).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 10-11, 14-18 have been considered but are moot because the new ground of rejection is made in view of Fukuda (US 8,081,513 B2).

Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825